 Case 1:20-cv-01307-CFC Document 24 Filed 08/02/21 Page 1 of 1 PageID #: 278




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


Zyrcuits IP LLC,

                          Plaintiff,

                   v.                      Civil Action No. 20-1307-CFC

Universal Electronics Inc.,

                         Defendant.


                                       ORDER

      At Wilmington on this Second day of August in 2021:

      For the reasons set forth in the Memorandum Opinion issued this day, IT IS

HEREBY ORDERED that Universal Electronics Inc.'s Renewed Rule 12(b)(6)

Motion to Dismiss for Failure to State a Claim (D.1. 15) is GRANTED.




                                                                   HIEF JUDGE
